Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are currently pending and an amendment to the claims filed on 03/10/2022 is acknowledged.  

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16959133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 03/10/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.



New Ground of Rejections --- as necessitated by amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depending from claim 1 recites “the reaction mixture” in line 2 which lacks sufficient antecedent basis because claim 1 does not recite “a reaction mixture”. Claim 3 is also rejected due to vagueness of claim 2. Appropriate correction is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are rejected under 35 USC 103 as being obvious over Sun et al. (CN106279726A, citation is obtained from Google English translation) in view of Vladimir et al. (RU2582702C1, IDS of 09/09/2020), Lebreton et al. (US20100028437A1), and Yanagida et al. (US5484816).  
Specifically, 
Claims 1-7 and 9-10 are rejected by Sun in view of Vladimir and further in view of Lebreton; and 
Claim 8 is rejected by Sun in view of Vladimir and further in view of Yanagida.

Applicant claims including the below claim 1 filed 03/10/2022:

    PNG
    media_image1.png
    381
    851
    media_image1.png
    Greyscale

	 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Sun teaches cross-linking sodium hyaluronate gel and preparation method thereof (title) and discloses a method of preparing a hyaluronate gel by providing sodium hyaluronate in alkaline solution such as NaOH, KOH, etc.; crosslinking sodium hyaluronate in the alkaline solution in which the alkaline has pH of greater than 7 that overlaps the claimed pH of 10 to 14 with crosslinker BDDE (1,4-butanediol diglycidyl ether) and water by mixing them at 15-30C for 10 minutes which touches instant mixing time 10 minutes, followed by ultra-sonication treatment having wave with a frequency of 25-45kHz  which overlaps the instant range of 40-60kHz for 10-50 minutes which overlaps the instant range of 5-15 minutes, then adjustments to pH 7.1-7.5 with HCl to obtain a gel (e.g., pages 6 and 9 of Google translation) wherein the HCl reads on the instant neutralization component HCl and pH of prior art overlaps the instant range of 6.5 to 7.5. Sun further teaches 0.005 M of hydrochloric acid (claim 7 of prior art). 
However, Sun does not expressly teach the claimed crosslinkers PPGDE or PEGDE of instant claim 1 and phosphate buffer of instant claim 7. The deficiencies are cured by Vladimir. 
Vladimir teaches method of preparing compositoin based on modified sodium hyaluronate, composition based on modified sodium hyaluronate and use thereof (title); and the composition is prepared by providing hyaluronic acid and putting crosslinking bifunctional agent polyethyleneglycol diglycidyl ether (PEGDE) in alkaline medium to produce a gel and neutralized with a solution of 1M HCl to pH 7.0 and then 50ml Na2HPO4 buffer is added (see e.g., the Examples); and the PEGDE has bifunctional cross-linking agent and inexpensive, easy to use, highly effective and safe reagent, in small quantities, not to toxic to human and animals ([0018]).   
However, Sun in view of Vladimir does not expressly teach lidocaine hydrochloride of instant claims 1 and 5-6; and sterilization of instant claim 10. The deficiencies are curd by Lebreton. 
Lebreton teaches hyaluronic acid (HA) -based dermal filler containing lidocaine (abstract); the hyaluronic acid base is crosslinked HA gel using crosslinking agent e.g., BDDE, and then the crosslinked HA gel is neutralized with HCl and then the gel is swelled in a phosphate buffered saline (PBS)  and it would be advantageous to include anesthetic agent such as lidocaine HCl into injectable HA-based compositions ([0046], [0056] & [0073] and claims 1and 16 of prior art) for enhanced stability as compared to conventional HA-based composition ([0014]) where the lidocaine is used in an amount of about 0.1 to about 5.0% (claim 24 of prior art) which overlaps the instant range of up to 1.5% (instant claims 1, 5-6 – lidocaine and its amount); the pH of HA gel before adjust is greater than about 10 (claim 19 of the prior art); and the composition is subjected to sterilization of the filled syringes wherein the preferable method of sterilization is autoclaving at a temperature of at least 120C to 130c for at least 1 to about 16 minutes or more ([0014] and [0032] and [0083]) in which the prior art temperature and time for sterilization overlap the claimed ranges of 121C for 16 minutes (instant claim 10).
However, Sun in view of Vladimir does not expressly teach glycine and/or proline of instant 9. The deficiency is cured by Yanagida. 
Yanagida teaches skin treatment composition comprising hyaluronic acid and stabilizers such as glycine, proline, alanine, serine, phenylalanine, hydroxyproline in an amount of 0.0001% or more (col. 3, lines 55-col 4, line 6) which overlaps the instant range of less than 1% (instant claim 9).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sun is that Sun does not expressly teach the crosslinkers PPGDE or PEGDE of instant claim 1 and phosphate buffer of instant claim 7. The deficiency is cured by Vladimir. 
2. The difference between the instant application and Sun/Vladimir is that Sun/Vladimir does not expressly teach lidocaine hydrochloride of instant claims 1 and 5-6; and sterilization of instant claim 10. The deficiencies are curd by Lebreton. 
3. The difference between the instant application and Sun/Vladimir is that Sun/Vladimir does not expressly teach glycine and/or proline of instant 9. The deficiency is cured by Yanagida.
4. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of ingredients, mixing time, ultrasound treatment time and its frequency, pH, sterilization time and temperature, as instantly claimed. 
5. The difference between the instant application and the applied art is that the applied art does not expressly teach neutralization solution of instant claim 5. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetic, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the crosslinker BDDE of Sun with PEGDE of Vladimir. 
One of the skilled in the art would have been motivated to do so because the PEGDE is bifunctional cross-linking agent and inexpensive, easy to use, highly effective and safe reagent, in small quantities, not to toxic to human and animals as taught by Vladimir.   In addition, even replacing BDDE with PEGDE would have nothing more than predictable results because both are used as the crosslinkers for the hyaluronic acid. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sun with sodium phosphate buffer of Vladimir in order to resist pH change and to obtain the desired pH range. 
Vladimir teaches sodium phosphate buffer, but does not teach phosphoric acid or potassium phosphate as the buffer agent. However, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to replace sodium phosphate buffer of Vladimir with phosphoric acid or potassium phosphate species because the said phosphoric acid and potassium phosphate would be equivalent to sodium phosphate of Vladimir as the buffer function and thus the claimed phosphoric acid or potassium phosphate would be an obvious variation. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sun with addition of lidocaine hydrochloride in the neutralization step and then performing sterilization as taught by Lebreton.  
One of the skilled in the art would have been motivated to do so because addition of lidocaine hydrochloride would enhance stability and therapeutic effect as anesthetic agent; and sterilization would prevent infection coming from all types of bacterial and other potentially harmful microorganisams from syringe needle. 
Although Sun teaches crosslinking HA in an alkaline aqueous solution and Lebreton teaches high alkaline pH having greater than 10 for the non-crosslinked HA, considering the adjusted pH after neutralization should be in neutral or weakly alkaline, pH of HA before neutralization would or could also have pH greater than 10 because in the crosslinking step, HA is placed in strong alkaline solution of NaOH as taught by Sun and Lebreton, and thus HA at the end of crosslinking step would or could have strong alkaline pH depending on concentration of NaOH, in the absence of evidence to the contrary. 

3.  It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add glycine or proline of Yanagida to the composition of Sun/Vladimir because such amino acids can stabilize the HA-containing composition as taught by Yanagida. 

4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of lidocaine, pH, time, frequency, and temperature with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

5. Although the applied art teaches the amounts of buffer agent (50ml), lidocaine (about 0.1-about 5%), hydrochloric acid (0.005M or 1M), there is no embodiment to disclose the exact ranges of water, HCl, buffer agent and lidocaine. However, the applied in combination teaches the claimed neutralization solution, the amounts thereof would be optimized or adjusted depending on the intended purpose, type of neutralization solution, desired pH and anesthetic agent, etc. and thus in the absence of criticality evidence for the claimed range, the amounts would be optimized.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive.  
Applicant argues that each of Sun and Vladimir fails to teach the neutralization solution comprises the buffering agent and lidocaine as instantly claimed; Lebreton fails to teach crosslinking step of instant claim 1 and does not require neutralization step and lidocaine addition is performed after addition of phosphate buffer; and Yanagida does not disclose neutralization step and use of lidocaine as instantly claimed. 
The Examiner responds that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. In the instant case, the Examiner relies on crosslinkers PPGDE or PEGDE in step A) and phosphate buffer in the neutralization step B), not relied on lidocaine, from Vladimir; she relies on lidocaine and sterilization condition, not crosslinking step and neutralization step from Lebreton; and she relies on glycine and/or proline, not neutralization and lidocaine from Yanagida. 
Applicant argues that a combination of the applied references does not provide the claimed single solution, which makes the claimed hyaluronic acid preparation quicker and better homogenization, thus providing a unique neutralization containing buffer, lidocaine and crosslinked HA gel. 
The Examiner responds that although mixing order of prior art is not the same as that of instant method, one of ordinary skill in the art would have been motivated to do this because the claimed ingredients must be mixed to produce the final composition, and the order in which you mix them is irrelevant or insignificant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).” Further, applicant did not show any tested comparative data on what applicant alleges above. 
Applicant argues that hydrogels’ swelling ability depends on the polymer content of hydrogels, and thus the swelling ability decrease the polymer content increase and the claimed method makes it possible to integrate lower quantities of air in the gel, thereby increasing the polymer quantity with lowering the swelling ability of the gel (see [0030] of instant publication) and use of PEG as the crosslinking agent makes the swelling of HA (see [0106] of instant publication). 
The Examiner responds that statement cannot replace evidence MPEP 2145 states that “A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness)”. Thus, the Examiner takes the position that objective data to show unexpected results using PEG crosslinker is necessary to prove unexpectedly superior effects as compared to BDDE crosslinker.  Further, Vladimir requires polyethylene glycol crosslinking agent and the combination of Sun/Vladimir would be expected to achieve the claimed method and its effects.  
Applicant argues that the claimed method can be easily reproduced on an industrial scale and the applied references are not suitable for industrial scale because Sun provides longer freeze-drying step; Vladimir also provides long processing times, in particular reaction times and stirring steps and further requires harmful solvents such as methanol or ethanol, and Vladimir also does not provide a purification step after stopping the crosslinking reaction, not even after the addition of neutralization solution; Lebreton provides a dialysis step that can last for days; Yanagida is silent about a method of preparing a filler; and the said operating conditions are suitable for laboratory experiments, but for efficient industrial processes. 
The Examiner responds that again [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145; and the claimed method does neither require shorter processing time nor industrial scale suitability, and there is no comparative data between the applied art and the closet art; and the claimed method using “comprising” language does not exclude use of undesirable organic solvent such as ethanol or methanol. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of copending application No. 16/959127. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of making a filler by crosslinking hyaluronic acid with a polyethylene glycol cross linking agent. The instant claims differ from the copending claims insofar as copending claims recite additional dividing neutralizing step whereas the instant claims do not. However, the instant claims are obvious over the copending claims because the copending claims have the same method steps and comprise open language, which would allow for additional step.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘127 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending application No. 16/959141 in view of Sun (CN106279726A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of making a filler by crosslinking hyaluronic acid with a polyethylene glycol cross linking agent. The instant claims differ from the copending claims insofar as they recite neutralizing step whereas the copending claims do not. However, Sun teaches neutralization step for the crosslinked hyaluronic acid and the instant claims are obvious over the copending claims because the copending claims have the same method steps and comprise open language, which would allow for neutralize step.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘141 subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Conclusion
All the examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613